DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 11/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,187,638 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments/Amendment
The amendment to Claims 22-24 is acknowledged.

The Terminal disclaimer filed on 11/14/2022 has been accepted, the Double Patenting Rejection is withdrawn.

Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. 
The applicant argues that since Peters is designed to only detect the "parallel component of the scattered light alone," modifying Peters from a 1-D fiber array to a 2-D array would amount to a change in the principle under which Peters was designed to operate. The applicant cites [0038] and [0039] of Peters for support arguing that “the fibres in Peters form only a 1-D array,” because “Peters states that "the detection of the parallel component of the scattered light alone is ensured"” and “2-dimensional array(s) of fibres as presently claimed would allow for the detection of light in multiple planes.”
The examiner disagrees with this excessively narrow interpretation of Peters. 

The novelty of Peters method is performing a plurality of measurements in parallel on different scattering volumes. The number of parallel measurements is determined by the number of lasers and/or the number of scattering volumes (M) and the number of single photon sensors (N) and may be up to MxN ([0019]). The “parallel” measurement refers to a number of independent measurement, not to the dimensionality of the system. Moreover, Peters specifies that “it is possible to perform 12 parallel measurements in a period of 300 ns and thus one minute of measurement time corresponds to 12 minutes of measurement time on a conventional single sensor design. This allows measurements that are 12 times more accurate in the same period of time, ([0041]). Therefore the benefit of performing a snapshot of the entire sample reducing analysis time is also in Peters and the principle of operation of Peters would not be changed. The rejection stands.
The applicant cites several advantages such as “domain size to be detected, where a domain is a region of common behaviour within a sample” and “allows for a large number of detection locations within a small volume.” and argues that these amount to “new and unexpected results.” The examiner disagrees. Neither of these would be unexpected and are disclosed in the prior art of record (see Peters paragraphs 2, 19 and 38).
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Note that the reasoning is adjusted to clarify and emphasize the point that the claimed limitation was already present in the rejection, no new grounds of rejection are presented in the unamended claims. 
Applicant’s lack of traverse of the official notice filed 8/12/2022 and the common knowledge or well-known in the art statement is taken to be admitted prior art.  Since applicant has failed to specifically point out the supposed errors of the Official Notice, the Official Notice is deemed to be proper, and has been maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 8, 13, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2012/0281215 A1) in view of Trainer1 (US 2016/0202164 A1).
Regarding claim 1, Peters teaches an apparatus for particle characterization (Figures 1 and 2), comprising: 
a sample cell for holding a sample (Figures 1 and 2, 6; paragraph 38); 
a plurality of light source configured to illuminate the sample with a plurality of illuminating beam (Figures 1 and 2, 1-3; paragraph 38); 
a plurality of light detectors (Figures 1 and 2; 11-14 or 21-24), each light detector configured to receive scattered light resulting from the interaction between the illuminating beam and the sample along a respective detector path (paragraph 38; Figures 1 and 2), wherein each respective detector path is at substantially the same angle to the illuminating beam (paragraph 38 and 39; Figures 1 and 2) and wherein the detector paths are arranged to respectively intersect with the illumination beam at a plurality of locations along the illumination beam (paragraph 38 and 39; Figures 1 and 2)
a plurality of optical fibres, each optical fibre corresponding with a light detector and arranged to couple light from the respective detector path to the corresponding light detector (Figure 2, paragraph 39); wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion (Figure 2; paragraph 38 and 39).
Peters is silent with respect to wherein the first end portions of each optical fibre comprise a two dimensional array of fibres. 
Peters discloses performing a plurality of measurements in parallel on different scattering volumes (paragraph 19) and specifies that it is possible to perform 12 parallel measurements in a period of 300 ns and thus one minute of measurement time corresponds to 12 minutes of measurement time on a conventional single sensor design. This allows measurements that are 12 times more accurate in the same period of time, (paragraph 41) highlighting the benefit of performing a snapshot of the entire sample reducing analysis time.
Trainer1 teaches Once the final window spacing is reached (Position B), the cell housing could be tilted to orient the inner window surfaces to be perpendicular to the gravitational force to reduce settling motion of the particles during the scan. In position B, the optical system scans in a pattern (zig-zag, serpentine, spiral etc.) over that thin layer (in a plane parallel to the windows) to count the particles in that layer (paragraph 468). Said another way, Trainer1 teaches to perform a 2-dimensional scan of the sample.
MPEP section 2144.04 VI B discusses duplication of parts and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to a person having ordinary skill in the art at the time of filing to duplicate the 1 dimensional fiber array of Peters into a 2 dimensional fiber array for the purposes of reducing the time required to scan the sample as taught by Trainer1 and perform a snapshot of the entire sample reducing analysis time.
Regarding claim 2, Peters teaches wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion; and wherein the first end portions of each fibre are substantially parallel (Figure 2; paragraph 38 and 39).
Regarding claim 4, Peters teaches further comprising one or more fibre support members (Figure 2, fibers are attached to sample cell 6 holding them in place).
Regarding claim 5, Peters is silent with respect to wherein the first end portions of the optical fibres are each supported by an array of V grooves in a fibre support member. 
The examiner takes official notice it is well known to use V grooves for optical fiber supports. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the first end portions of the optical fibres are each supported by an array of V grooves in a fibre support member for the purposes of increasing the stability of the apparatus and alignment by having a V to hold the cylindrical optical fiber ensuring the fiber is centered on the V groove.
Regarding claim 7, Peters teaches further comprising: a plurality of pin-hole apertures, wherein each light detector is configured to receive light from the respective detector path via a corresponding pin-hole aperture (Figure 1, aperture system 9).
Regarding claim 8, Peters and Trainer1 teaches the plurality of detection points define a scattering volume (see claim 1 above the combination teaches a 2D array which would create a scattering volume) and the illuminating beam is equal to the angle of intersection of that detector path and the illuminating beam in the scattering volume (Peters: Figure 2).
Regarding claim 13, Peters teaches wherein said plurality of locations are at a plurality of different distances from a sidewall of the sample cell (Figure 1 and 2, the locations vary along the x-axis which is different from the left and right sidewalls).
Regarding claim 14, Peters teaches wherein each detector path is arranged to intersect with the illumination path at a different location along the illumination path and/or at a different distance from a sidewall of the sample cell (Figure 1 and 2, the locations vary along the x-axis which is different from the left and right sidewalls).
Regarding claim 24, Peters teaches A method of determining particle size or particle size distribution, comprising: 
illuminating a sample with at least one illuminating light beam (Figure 1 and 2; 1-3; paragraph 38); 
detecting light scattered from the illuminating light beam by particles in the sample along a plurality of detector paths (Figures 1 and 2; 11-14 or 21-24; paragraphs 38 and 39), each of the detector paths corresponding with a different light detector (Figures 1 and 2; 11-14 or 21-24; paragraphs 38 and 39), the detector paths corresponding with a plurality of measurement locations at different distances from the centre of a sample cell (Figures 1 and 2; 11-14 or 21-24; paragraphs 38 and 39), each detector path being at the same angle to the illuminating light beam (Figures 1 and 2; 11-14 or 21-24; paragraphs 38 and 39), and wherein the detector paths are arranged to respectively intersect with the illumination beams at a plurality of locations along the illumination beams (paragraph 38 and 39; Figures 1 and 2), wherein each light detector corresponds to an optical fibre arranged to couple light from the respective detector path to the corresponding light detector (Figure 2, paragraph 39), wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion (Figure 2; paragraph 38 and 39);
excluding measurement locations that exhibit multiple scattering and/or insufficient scattering (paragraph 20); 
determining the particle size or particle size distribution from the measurement locations that are not excluded (paragraph 2).
Peters is silent with respect to wherein the light detectors are arranged in a two dimensional array and wherein the first end portions of each optical fibre comprise a two dimensional array of fibres. 
Peters discloses performing a plurality of measurements in parallel on different scattering volumes (paragraph 19) and specifies that it is possible to perform 12 parallel measurements in a period of 300 ns and thus one minute of measurement time corresponds to 12 minutes of measurement time on a conventional single sensor design. This allows measurements that are 12 times more accurate in the same period of time, (paragraph 41) highlighting the benefit of performing a snapshot of the entire sample reducing analysis time.
Trainer1 teaches Once the final window spacing is reached (Position B), the cell housing could be tilted to orient the inner window surfaces to be perpendicular to the gravitational force to reduce settling motion of the particles during the scan. In position B, the optical system scans in a pattern (zig-zag, serpentine, spiral etc.) over that thin layer (in a plane parallel to the windows) to count the particles in that layer (paragraph 468). Said another way, Trainer1 teaches to perform a 2-dimensional scan of the sample.
MPEP section 2144.04 VI B discusses duplication of parts and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to a person having ordinary skill in the art at the time of filing to duplicate the fiber array and detector array of Peters into a 2 dimensional fiber array and a 2 dimensional detector array for the purposes of measuring in parallel different scattering volumes and reducing the time required to scan the sample as taught by Trainer1 and perform a snapshot of the entire sample reducing analysis time.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peters and Trainer1 as applied to claim 1 above, in view of Brown (US 4,975,237 A).
Regarding claim 6, Peters is silent with respect to wherein the first end portion of each optical fibre consists of an optical fibre core, from which any associated cladding, buffer and/or jacket has been removed.
Brown teaches removing the cladding, buffer, and/or jacket of an optical fiber in order to assemble a lens holder for dynamic light scattering measurements (abstract; Figure 2 and 3; col 9, lines 25-51).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Brown to Peters to have the first end portion of each optical fibre consists of an optical fibre core, from which any associated cladding, buffer and/or jacket has been removed for the purposes of creating a lens assembly and having the optical collection fiber use a lens to focus onto a specific location of the illumination beam increasing the accuracy of measurements by collecting more light.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peters and Trainer1 as applied to claim 1 above, in view of Meyer (US 5,956,139 A).
Regarding claim 9, Peters is silent with respect to further comprising: a plurality of lens elements, each lens element corresponding with a light detector and arranged to couple light from the respective detector path to the corresponding light detector.
Meyer teaches additional lenses mirrors, and apertures can be used in conjunction with optical fibers to define the exact portion of the sample volume form which the light scattered is accepted in order to be detected (col 9, lines 60-64).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a plurality of lens elements, each lens element corresponding with a light detector and arranged to couple light from the respective detector path to the corresponding light detector for the purposes of increasing the accuracy by defining the exact portion of the sample volume form which the light scattered is accepted in order to be detected (col 9, lines 60-64).
Regarding claim 10, Meyer teaches wherein the plurality of lens elements comprises an array of lens elements (Figure 2).

Claims 12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peters and Trainer1 as applied to claim 1 above, in view of Trainer2 (US 2014/0226158 A1).
Regarding claim 12, Peters is silent with respect to further comprising a sample translation stage, configured to translate the sample cell normal and/or parallel to the illuminating beam.
Trainer2 teaches using a translation stage in order to determine the particle size distribution as a function of position (paragraph 265).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Trainer2 to Meyer to have further comprising a sample translation stage, configured to translate the sample cell normal and/or parallel to the illuminating beam for the purposes of determining the particle size distribution has a function of position within the sample cell.
Regarding claim 15, Peters is silent with respect to wherein each detector is configured to produce an intensity signal in response to the scattered light, and the apparatus comprises a processor configured to autocorrelate each intensity signal to produce a plurality of autocorrelation functions and combine each autocorrelation function to produce a total autocorrelation function.
Trainer2 teaches wherein each detector is configured to produce an intensity signal in response to the scattered light, and the apparatus comprises a processor configured to autocorrelate each intensity signal to produce a plurality of autocorrelation functions and combine each autocorrelation function to produce a total autocorrelation function (paragraph 86).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Trainer2 to Peters to have wherein each detector is configured to produce an intensity signal in response to the scattered light, and the apparatus comprises a processor configured to autocorrelate each intensity signal to produce a plurality of autocorrelation functions and combine each autocorrelation function to produce a total autocorrelation function for the purposes of determining the particle size and particle distribution increasing the accuracy of measurements.
Regarding claim 16, Trainer2 teaches wherein the processor is configured to determine, from the total autocorrelation function, at least one of: an average particle size, a polydispersity and a particle size distribution (paragraph 86).
Regarding claim 17, Trainer2 teaches wherein the processor is configured to identify and discard, or analyze separately, intensity signals and/or autocorrelation functions corresponding with contaminants or large particles (paragraph 214).
Regarding claim 18, Trainer2 teaches wherein the identification is based on predetermined rejection threshold or a dynamic rejection threshold (paragraph 214).
Regarding claim 19, Peters is silent with respect to further comprising a first and second electrode and a surface, wherein the first and second electrode are operable to create an electrical field in the sample in a direction parallel with the surface, and the plurality of locations include locations that are different distances from the surface.
Trainer2 teaches a first and second electrode and a surface, wherein the first and second electrode are operable to create an electrical field in the sample in a direction parallel with the surface, and the plurality of locations include locations that are different distances from the surface (Figures 38 and 39; paragraph 335).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Trainer2 to Peters to have a first and second electrode and a surface, wherein the first and second electrode are operable to create an electrical field in the sample in a direction parallel with the surface, and the plurality of locations include locations that are different distances from the surface for the purposes of determining spectral broadening due to Brownian motion increasing the accuracy of measurements (paragraph 335).
Regarding claim 20, Trainer2 teaches further comprising a processor configured to determine a zeta potential from the output of light detectors corresponding with the measurement locations at different distances from the surface (paragraph 334).
Regarding claim 21, Trainer2 teaches wherein the apparatus is operable to determine a zeta potential without translating the surface and without translating any detector path or the illumination beam relative to the sample (paragraph 334 and 335; Figure 38 and 39).

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters US (2012/0281215 A1) in view of Trainer1 (US 2016/0202164 A1) and Trainer2 (US 2014/0226158 A1).
Regarding claim 22, Peters teaches A method, comprising: 
illuminating a sample with at least one illuminating light beam (Figure 2, 1-3; paragraph 38 and 39); 
detecting light scattered from the illuminating light beam by particles in the sample along a plurality of detector paths (Figure 2, 21-24; paragraphs 38 and 39), each of the detector paths corresponding with a different light detector (Figure 2, 21-24; paragraphs 38 and 39), the detector paths corresponding with a plurality of measurement locations at different distances from the surface (Figure 2, 21-24; paragraphs 38 and 39), and each detector path being at the same angle to the illuminating light beam (Figure 2, 21-24; paragraphs 38 and 39); and wherein the detector paths are arranged to respectively intersect with the illumination beams at a plurality of locations along the illumination beams (paragraph 38 and 39; Figures 1 and 2), wherein each light detector corresponds to an optical fibre arranged to couple light from the respective detector path to the corresponding light detector (Figure 2, paragraph 39), wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion (Figure 2; paragraph 38 and 39).
Peters is silent with respect to wherein the light detectors are arranged in a two dimensional array, wherein the first end portions of each optical fibre comprise a two dimensional array of fibres, providing an electrical field in a sample, adjacent to the surface; and determining a surface zeta potential from the detected scattered light.
Peters discloses performing a plurality of measurements in parallel on different scattering volumes (paragraph 19) and specifies that it is possible to perform 12 parallel measurements in a period of 300 ns and thus one minute of measurement time corresponds to 12 minutes of measurement time on a conventional single sensor design. This allows measurements that are 12 times more accurate in the same period of time, (paragraph 41) highlighting the benefit of performing a snapshot of the entire sample reducing analysis time.
Trainer1 teaches Once the final window spacing is reached (Position B), the cell housing could be tilted to orient the inner window surfaces to be perpendicular to the gravitational force to reduce settling motion of the particles during the scan. In position B, the optical system scans in a pattern (zig-zag, serpentine, spiral etc.) over that thin layer (in a plane parallel to the windows) to count the particles in that layer (paragraph 468). Said another way, Trainer1 teaches to perform a 2-dimensional scan of the sample.
MPEP section 2144.04 VI B discusses duplication of parts and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to a person having ordinary skill in the art at the time of filing to duplicate the fiber array and detector array of Peters into a 2 dimensional fiber array and a 2 dimensional detector array for the purposes of measuring in parallel different scattering volumes and reducing the time required to scan the sample as taught by Trainer1 and perform a snapshot of the entire sample reducing analysis time.
The combination of Peters and Trainer1 is silent with respect to providing an electrical field in a sample, adjacent to the surface; and determining a surface zeta potential from the detected scattered light.
Trainer2 teaches providing an electrical field in a sample, adjacent to the surface; and determining a surface zeta potential from the detected scattered light ((paragraph 334 and 335; Figure 38 and 39).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Trainer2 to the combination of Peters and Trainer1 to have providing an electrical field in a sample, adjacent to the surface; and determining a surface zeta potential from the detected scattered light for the purposes of determining spectral broadening due to Brownian motion increasing the accuracy of measurements (paragraph 335).
Regarding claim 23, Peters teaches a method of determining particle size or particle size distribution, comprising: 
illuminating a sample with at least one illuminating light beam (Figure 2, 1-3; paragraph 39 and 38); 
detecting light scattered from the illuminating light beam by particles in the sample along a plurality of detector paths (Figure 2, 21-24; paragraphs 38 and 39), each of the detector paths corresponding with a different light detector (Figure 2, paragraph 39), the detector paths corresponding with a plurality of measurement locations at different distances from the centre of the sample cell (Figure 2, 21-24; paragraphs 38 and 39), each detector path being at the same angle to the illuminating light beam (Figure 2, 21-24; paragraphs 38 and 39), so as to produce intensity signals for each detector path (Figure 2, 21-24; paragraphs 38 and 39), and wherein the detector paths are arranged to respectively intersect with the illumination beams at a plurality of locations along the illumination beams (paragraph 38 and 39; Figures 1 and 2), wherein each light detector corresponds to an optical fibre arranged to couple light from the respective detector path to the corresponding light detector (Figure 2, paragraph 39), wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion (Figure 2; paragraph 38 and 39).
Peters is silent with respect to wherein the light detectors are arranged in a two dimensional array, wherein the first end portions of each optical fibre comprise a two dimensional array of fibres, performing an autocorrelation operation on the intensity signals to produce autocorrelation functions; identifying intensity signals and/or autocorrelation functions corresponding with contaminants and/or large particles; combining the autocorrelation functions that are not identified as corresponding with contaminants, to produce a total autocorrelation function; determining the particle size or particle size distribution from the total autocorrelation function. 
Trainer1 teaches Once the final window spacing is reached (Position B), the cell housing could be tilted to orient the inner window surfaces to be perpendicular to the gravitational force to reduce settling motion of the particles during the scan. In position B, the optical system scans in a pattern (zig-zag, serpentine, spiral etc.) over that thin layer (in a plane parallel to the windows) to count the particles in that layer (paragraph 468). Said another way, Trainer164 teaches to perform a 2-dimensional scan of the sample.
MPEP section 2144.04 VI B discusses duplication of parts and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to a person having ordinary skill in the art at the time of filing to duplicate the 1 dimensional fiber array of Peters into a 2 dimensional fiber array for the purposes of reducing the time required to scan the sample as taught by Trainer2 and perform a snapshot of the entire sample reducing analysis time.
The combination of Peters and Trainer1 is silent with respect to performing an autocorrelation operation on the intensity signals to produce autocorrelation functions; identifying intensity signals and/or autocorrelation functions corresponding with contaminants and/or large particles; combining the autocorrelation functions that are not identified as corresponding with contaminants, to produce a total autocorrelation function; determining the particle size or particle size distribution from the total autocorrelation function.
Trainer2 teaches performing an autocorrelation operation on the intensity signals to produce autocorrelation functions (paragraphs 86 and 214); identifying intensity signals and/or autocorrelation functions corresponding with contaminants and/or large particles(paragraphs 86 and 214);  combining the autocorrelation functions that are not identified as corresponding with contaminants, to produce a total autocorrelation function(paragraphs 86 and 214); determining the particle size or particle size distribution from the total autocorrelation function(paragraphs 86 and 214).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Trainer2 to the combination of Peters and Trainer1 to have performing an autocorrelation operation on the intensity signals to produce autocorrelation functions; identifying intensity signals and/or autocorrelation functions corresponding with contaminants and/or large particles; combining the autocorrelation functions that are not identified as corresponding with contaminants, to produce a total autocorrelation function; determining the particle size or particle size distribution from the total autocorrelation function for the purposes of determining the particle size and particle distribution increasing the accuracy of measurements.


Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above double patent rejections are overcome.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 3, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein each optical fibre is arranged to receive the scattered light from the detector path at a first end portion; and wherein the first end portions of each fibre are oriented at different angles,” in combination with the remaining limitations of the claim. Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Regarding Claim 11, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein at least some of the plurality of lens elements are non-matching,” in combination with the remaining limitations of the claim. Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
References cited on the current or previous 892 show the state of the art and have been considered but do not read on the allowed claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877